Citation Nr: 1437649	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-42 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for status post right fifth metacarpal fracture, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for status post fracture of the right great proximal phalanx, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference regarding his claim for a higher initial rating for PTSD; a transcript of the hearing is of record.  In February 2013, the Board denied an initial rating in excess of 50 percent for PTSD.  

The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the February 2013 decision.  The case has been returned for further proceedings.  

In March 2012, the Veteran filed a VA Form 9 perfecting his appeal regarding claims for service connection for residuals of a right fifth metacarpal fracture and a right great proximal phalanx fracture, in which he requested a hearing before a Veterans Law Judge via videoconference.  He withdrew his hearing request in February 2014.  There are no outstanding hearing requests of record.  See 38 C.F.R. § 20.704(e) (2013).  

In January 2014, the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and asserted that he was unemployable due to his service-connected PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record indicates that the Veteran is unemployed due to his service-connected PTSD, the Board has jurisdiction over the issue of entitlement to a TDIU as part and parcel of the claim for a higher initial rating.  As the Board is granting the claim for a TDIU, the Veteran is not prejudiced by the Board considering this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 2014, the Veteran's attorney asked that the Veteran be granted a 100 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 or, in the alternative, that he be granted a 70 percent rating and entitlement to a TDIU.  While a claimant is generally presumed to be seeking the maximum benefit under the law, he may limit his claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected condition.  A.B. v. Brown, 6 Vet. App. 35 (1993).  In light of the June 2014 correspondence from the Veteran's attorney specifically asking that the Veteran be granted a 70 percent initial rating for PTSD and be granted a TDIU, the decision below represents a full grant of the benefits sought with regard to these issues.  

After issuance of the September 2010 statement of the case (SOC) addressing the claim for a higher initial rating for PTSD, additional pertinent evidence was associated with the paper claims file, including VA treatment records dated from November 2010 to March 2012 and a February 2014 employability evaluation.  This evidence was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes some VA treatment records which are not of record in the paper claims file and which were associated with the e-folder after issuance of the September 2010 SOC addressing the claim for a higher initial rating for PTSD.  This evidence was not accompanied by a waiver of review by the AOJ.  See 38 C.F.R. § 20.1304.  However, as the Board is fully granting the claims for a higher initial rating for PTSD and a TDIU, the Veteran is not prejudiced by consideration of these issues without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1102.  The VBMS e-folder does not contain any additional relevant evidence.  

In December 2008, the Veteran filed a claim for VA vocational rehabilitation.  The record before the Board does not reflect that this claim has been addressed.  The December 2008 claim for VA vocational rehabilitation is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for residuals of a right fifth metacarpal fracture and a right great proximal phalanx fracture, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by anger, isolation, sleep difficulties (including nightmares), flashbacks, paranoia, hypervigilance, irritability, depressed and anxious mood, avoidance, occasional suicidal ideation, and some impaired impulse control; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

2.  Resolving all doubt in his favor, since March 28, 2007, the Veteran's PTSD has precluded him from securing or following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU from March 28, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed above, in June 2014, the Veteran, via his attorney, indicated that he was seeking a 70 percent initial rating for PTSD and award of a TDIU.  Given the favorable disposition of these claims, the Board finds that all notification and development actions needed to fairly adjudicate them have been accomplished.  

Analysis - PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the October 2008 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective March 28, 2007.  

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Medical evidence of record reflects diagnoses of and treatment for PTSD, with diagnoses of PTSD and dysthymic disorder in April 2007.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). There is no indication that it is possible to distinguish the symptoms from the Veteran's PTSD and dysthymic disorder as described in the evidence of record. Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD.

Considering the pertinent evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his PTSD has been manifested by symptoms more nearly approximating occupational and social impairment with deficiencies in most areas since the effective date of the grant of service connection and an initial 70 percent rating is warranted.  

The Veteran's PTSD has been manifested by anger, isolation, sleep difficulties (including nightmares), flashbacks, paranoia, hypervigilance, irritability, depressed and anxious mood, avoidance, occasional suicidal ideation, and some impaired impulse control.   These symptoms have resulted in occupational and social impairment with deficiencies in most areas, such as mood, family relations, and thinking.  

On VA examination in July 2010, the Veteran described nightmares and flashbacks about three to four times per week.  He described difficulty being around people, especially those of Asian descent, which sometimes made it hard to come to the VA Medical Center (VAMC).  He reported difficulties getting along with his children.  He described sleep difficulties, arguments with his wife, and trouble appropriately expressing anger.  He indicated that he was hypervigilant and had surveillance cameras installed on the outside of his house.  The Veteran reported that he primarily stayed at home with his wife, with whom he currently got along, and preferred to be in the basement because he could easily see anyone leaving or entering.  He indicated that he participated in religious services via telephone so he would not have to be around people.  On mental status examination, there was no evidence of a formal thought disorder.  The Veteran described occasional difficulty with concentration and reported avoiding family gatherings, religious services, groups of veterans, and violence on television.  He denied symptoms suggestive of obsessions or compulsions and denied current suicidal thoughts or plans.  He denied auditory or visual hallucination and no delusions were detected.  Memory was grossly intact and insight and judgment were functionally intact.  The Axis I diagnosis was chronic PTSD and the VA examiner assigned a GAF score of 51.  She commented that, although the Veteran had been compliant with medications and follow-up, he continued to suffer from symptoms that led to hypervigilance, social isolation, and occasional difficulties with interpersonal relationships.  She noted that he maintained intense anger towards those of Asian descent, but tried to avoid situations that would lead to disinhibited displays of intense anger.  

During the January 2011 hearing, the Veteran described daily flashbacks, an inability to deal with people (particularly those of Asian descent), and sleep difficulties (including nightmares).  He testified that he hardly ever left his house, kept all his blinds closed, and did not even answer the telephone or door.  He indicated that he had security cameras installed all around his residence and added that he slept with a loaded weapon.  He testified that he had, at times, felt suicidal, and had cut his wrists about a year ago.  He indicated that there were times when he found himself unable to remember where he was during the course of the day, sometimes he did not remember what day it was, and he sometimes forgot the names of his family members or friends.  In regard to personal hygiene, he indicated that he sometimes did not want to wash up for a day or two.  He added that he occasionally had visual hallucinations, for example, seeing a friend who was killed in Vietnam. 

In February 2014, a vocational rehabilitation consultant reviewed the claims file and interviewed the Veteran.  She indicated that the Veteran lived with his wife and left his home about two to three times a week for appointments or brief shopping trips.  He reported spending most of his time in his basement where he was able to see people entering and leaving the house.  He avoided going out much because he feared getting into confrontations with others and stated that, if he went shopping, he would go early in the morning or late at night to minimize encounters with others.  He added that, if he saw anyone of Asian descent he would leave his shopping and exit the store.  The Veteran stated that he did not like to be around his family and his wife would visit their children's families without him.  If his children and grandchildren came to his house they would say hello and then leave him alone.  He reported having one person whom he would call a friend, although this person never came to his home; rather, they would occasionally meet in the early morning and talk over coffee.   

VA treatment records dated from March 2007 to March 2012 reflect ongoing mental health treatment and demonstrate that the Veteran's PTSD has been manifested by symptoms of similar frequency, severity, and duration as those listed in the criteria for a 70 percent rating under the General Rating Formula.  

VA treatment records reflect anger and irritability associated with the Veteran's PTSD.  As noted above, the Veteran reported during the July 2010 VA examination that he had trouble appropriately expressing anger and the examiner commented that he maintained intense anger towards those of Asian descent, although he tried to avoid situations that would lead to disinhibited displays of intense anger.  

Several VA treatment records suggest that the Veteran has been able to control his impulses.  

An August 2007 VA record reports that the Veteran described arguing with his wife and had felt like hitting her, but was able to control his impulses.  He reported in January 2008 that he had been able to stay away from people while going through a recent "rough period" in order to avoid any confrontations.  In July 2010, he indicated that, while he had a temper, he had not had any problems with physical aggression for over a year.  During treatment in July 2011, the Veteran gave a history of abusing his wife but reported that he had not done so in some time, as he was able to recognize his flare-ups and leave his wife alone when he was upset.  In November 2010, however, the Veteran presented to the VA mental health clinic with his right hand in a splint secondary to punching a tree after an argument with a neighbor about trees on the property line.  The Veteran described a frequent feeling of anger in which he tried to restrain himself.  He denied any intent to harm his neighbor or anyone else, but stated that he "had to punch the tree to avoid hitting someone."  He denied overtly delusional ideas and attributed his paranoid feeling to the longstanding feuds they had had.  The physician commented that the Veteran's feelings of anger and mild paranoid ideation significantly impaired his ability to feel comfortable at his home and contributed to his poor mood and anxiety.  In light of frequent anger outbursts and paranoid ideation, the Veteran agreed to a trial of an increased dose of perphenazine.  The physician commented that the Veteran had had difficulty controlling his impulses to act aggressively, noting that he had injured his hand when hitting a tree.  The November 2010 record documents at least some impaired impulse control during the pendency of the appeal.  

While a single instance of impaired impulse control, alone, may not be sufficient to demonstrate that the Veteran has PTSD symptoms which more nearly approximate the criteria for a 70 percent initial rating, the evidence of record also documents occasional suicidal ideation and other symptoms, including anger, isolation, paranoia, hypervigilance, irritability, depressed and anxious mood, and avoidance, which result in impairment in family relations, thinking, and mood.  

Although the Veteran denied current suicidal thoughts or plans during the July 2010 VA examination, and he denied suicidal ideation on numerous dates of VA treatment (May, June, August, September, October, and December 2007; January, February, March, June, August, September, and November 2008; April, May, June, July, August, September, and December 2009; January, March, April, May, June, July, and November 2010; January, March, May, July, August, October, and November 2011; and January and February 2012), the Veteran has also described occasional suicidal thoughts at several points throughout the pendency of the appeal.  He reported occasional passive suicidal ideation with no intent or plan during VA treatment in April 2007.  In October 2007, he described occasional thoughts about taking his life, but denied plan or intent.  In October 2010, the Veteran reported "thoughts of suicide crossed my mind a while ago" but denied any current intent or specific plan.  On mental status examination, the physician noted that the Veteran indicated vague thoughts of suicidal ideation but denied intent or plan.  During the January 2011 hearing the Veteran testified that he had, at times, felt suicidal, and had cut his wrists about a year earlier.  Multiple dates of VA treatment, including July, August, September, October, and November 2011, and January and February 2012 note in the assessment that the Veteran had some occasional suicidal ideation with a history of cutting himself and thinking about driving into things, although he currently denied suicidal ideation.  Therefore, while his healthcare providers have, on multiple occasions, commented that the Veteran did not appear to represent a risk of harm to himself or others, there is evidence of suicidal ideation during the pendency of the appeal, consistent with a 70 percent rating.

The Veteran has also experienced deficiencies in mood throughout the pendency of the appeal, as his mood was described as dysthymic in April 2007, depressed  in August 2007, dysphoric in September and October 2007, disgusted  in February 2008, anxious in August 2008 and July, August, September, October, and November 2011, and February 2012, and irritable in November 2010.  While the Veteran reported that his mood was pretty good during VA treatment in September 2007 and September 2008, alright during treatment in February 2008, better in August 2009 and February and May 2010, and good in July 2010, the record, as a whole, demonstrates that he has experienced deficiencies in mood throughout the pendency of the appeal as a result of his PTSD.  

The record also shows that the Veteran's PTSD symptoms have resulted in impairment in family relations.  During mental health treatment in May 2007, the Veteran reported that he had been arguing with his wife and at one point had to walk away due to fears about hitting her.  The Veteran again described arguing with his wife in August 2007.  A September 2007 VA treatment record reflects that the Veteran was fighting with his wife more and indicated that he was verbally abusive towards her although he would walk away before the situation escalated.  The physician commented that the Veteran had ongoing marital conflict.  During a November 2007 Decision Review Officer (DRO) hearing, the Veteran testified that he had "no relationship" with his children and indicated that he and his wife (from whom he had been previously been divorced but remarried) were in the process of separating again because of his inability to be around people.  During treatment in December 2007, the Veteran reported that he was increasingly depressed due to the holiday season and the fact that he was unable to interact with his family as others do.  A June 2008 VA mental health record reflects that the Veteran reported that he had been increasingly isolated from his family over the past week.  In September 2008, the Veteran reported that he still had trouble interacting with others, particularly his family, which gave him distress as he very much wanted to have closer relationships with them.  In December 2008, the Veteran and his mental health physician discussed how his difficulty being around his family for the holidays was related to his past trauma.  

The treatment records reflect that the Veteran has, at various points, experienced improved family relations, as August and September 2009 records report that the Veteran seemed to be having more positive experiences engaging with his family.  In December 2009, the Veteran discussed how he had made "slow strides" in connecting with his family, but indicated that his relationship with his children was not where he would like it to be.  Then and in January 2010, the Veteran was described as overall appearing more engaged with his family and had expressed a greater willingness to emotionally connect with them.  In February, March, April, and May 2010, the Veteran reported better interaction with his family.  However, a June 2010 VA record summarized the Veteran's mental health treatment from July 2008 to June 2010, noting that the Veteran felt "better" after two years of sobriety and psychotherapy, but still felt isolated from people he cared about.  The physician reported that, from September through the end of 2009, the Veteran noted that his relationship with his family was improving.  The following month, the Veteran reported that he enjoyed taking occasional drives with his wife and indicated that he was making progress towards being able to communicate more openly with his children.  He described receiving strong support from his wife and children, but qualified this by adding that if they asked too much about his Vietnam experiences he had great difficulty and could feel threatened.  

Despite some improvements in family relations between August 2009 and July 2010, the Veteran indicated in June 2010 that he still felt isolated from those he cared about and reported during the July 2010 VA examination that he had difficulties getting along with his children and argued with his wife, although he and she currently got along.  He described avoiding family gatherings.  Subsequent VA treatment records again show deficiencies in family relations as, in October 2010, the Veteran reported poor mood, mentioning that he and his wife had been arguing, often about his isolating and unwillingness to "go out or be around people... My family wants me to participate but I can't and won't go out."  During treatment in January 2012, the Veteran reported that he was unable to leave his house early in the morning, even to see his family, although he stated that he was sometimes able to talk with all of his children together at his home and was usually able to interact normally with his wife.  The February 2014 vocational assessment reports that the Veteran did not like to be around his family and his wife would visit their children's families without him.  

The record also reflects that the Veteran's PTSD symptoms have resulted in deficiencies in thinking in that the Veteran has experienced paranoid thoughts.  He has repeatedly expressed difficulties around being around individuals of Asian descent, and reported during treatment in August 2007 that he became extremely agitated on a trip when several individuals of Asian descent boarded an elevator he was riding.  During treatment in February 2008, he reported that he was doing better than when he first started seeing his provider, but was still having problems going out because of fear of seeing people of Asian descent.  Later that month, he indicated that he stayed home most of the time because going out among people acted as a trigger.  Although an August 2008 treatment record reports that the Veteran's PTSD symptoms appeared to be milder with the addition of sertraline and trazodone, this record reflects that the Veteran was still having difficulty being around people and those of Asian descent in particular.  Later in August 2008, the Veteran indicated that he still felt very uneasy around people and had a "hard time" waiting in the waiting room with so many people around.  He stated that his paranoid thoughts toward Asians were not worse but were not better.  In October 2008, the Veteran's VA physician discussed with him how his difficulties being around people and getting on an elevator were related to his past trauma.  

In May 2009, the Veteran described having difficult thoughts and feelings about being around people, noting that, at times, he had worsening thoughts to the point that he could believe people had malevolent motives.  On mental status examination, moderately paranoid thoughts were notable.  A May 2009 VA treatment record notes that the Veteran had ongoing thoughts of avoiding people out of fear (including Asian people or restaurants) and seemed to have more paranoid thoughts generally about people's motives and intents.  He was started on medication to help with these thoughts.  June and July 2009 VA treatment records reflect that the Veteran continued to have these thoughts, but medication appeared to be mildly effective in lowering irritability and paranoia.  August, September, and December 2009, and January, February, March, April, and May 2010 VA treatment records also indicate that the Veteran continued to have these thoughts, but medication appeared to be moderately effective in lowering irritability and paranoia.  

A June 2010 VA record summarized the Veteran's mental health treatment from July 2008 to June 2010, noting that he had initially presented as fairly guarded; wanted to have earlier appointments so as to avoid not being around too many people; and found it difficult to ride the elevator because of anxiety.  He reported spending much of his time in his basement where he could "see who is coming and going" and indicated that he had covered his house in video cameras.  The physician commented that, in June 2009, it was noted that the Veteran's thoughts about other people seemed to involve more affect and contained an increased paranoid quality.  He was prescribed additional medication to help with intensity of affect and paranoid thoughts.  The physician commented that the Veteran continued to have ongoing, but improved, thoughts of avoiding people out of fear (in particular Asian people or restaurants) and noted that the Veteran, at times, had paranoid thoughts generally about people's motives and intents.  

In July 2010, the Veteran cited significant discomfort with and anger towards Asian individuals in general as a reason he often remained at home and a November 2011 VA treatment record reports that the Veteran had not left his house since mid-November.  In January 2011, the Veteran's mental health provider commented that his feelings of anger and paranoia continued to impair his ability to feel comfortable at his home and contributed to his poor mood and anxiety.  On mental status examination, paranoia regarding neighbors' intentions persisted.  On mental status examination in March 2011, the Veteran's thought process was linear overall with some circumstantiality when discussing disputes with his neighbor.  Thought content included paranoia regarding neighbors' intentions.   On mental status examination in May 2011, the Veteran's thought content included vague paranoia regarding other's intentions.  A July 2011 VA record notes that the Veteran still suffered from symptoms which included non-bizarre paranoia, specifically, installing cameras around his house to notice potential intruders or visitors.  

During mental health treatment in August 2011, the Veteran indicated that he could not leave his house very often because of PTSD signs and symptoms; remained hypervigilant and watched video surveillance of his home; could not deal with groups of people; became very anxious and aggressive around individuals of Asian descent; and had continued flashbacks, nightmares, and other signs and symptoms despite multiple psychiatric medications.  An October 2011 VA mental health treatment record indicates that the Veteran was aware more frequent visits would be helpful to address his complex PTSD symptoms; however, he was unwilling to come in later in the day even though his provider only had a limited number of early morning appointments available, as he was anxious and worried about coming in later secondary to his hypervigilance and concerns about being around lots of other people.  Numerous VA treatment records dated between July 2011 and February 2012 reflect that the Veteran was seen initially waiting outside the waiting room to avoid crowds/people.  

Mental status examination on several dates between July 2011 and February 2012 the physician noted that the Veteran was paranoid and often ruminated and relived his war experiences.  Multiple VA treatment records dated between July 2011 and February 2012 note in the assessment that the Veteran remained paranoid and had trouble leaving his house and might threaten or harm others if he perceived a threat.  A November 2011 VA record notes that the Veteran still dramatically overemphasized any theoretical risks of harm from any social interactions he had.  On mental status examination, the physician noted that the Veteran was overly worried about people around him as potential threats.  

In addition to his paranoid thoughts and isolating behavior, there is an indication of at least some impairment in judgment at various points during the pendency of the appeal as, while judgment was described as good on numerous dates between August 2007 and May 2010 it was described as only fair to good in September 2008 and was described as only fair in August 2007, June and August 2008, May, July, August, September, and December 2009, and October 2010.  

Considering the evidence of record, the Board finds that the Veteran's PTSD has been manifested by symptoms similar to those contemplated in the criteria for a 70 percent rating pursuant to the General Rating Formula for Mental Disorders and that those symptoms have resulted in occupational and social impairment with deficiencies in most areas, such as family relations, thinking, and mood.  

This conclusion is supported by the various GAF scores assigned during the pendency of the appeal, ranging from scores of 50 (as assigned in April 2007, June and November 2010, July, August, September, October, and November 2011, and January and February 2012 ) to 55 (as assigned in July and August 2010 and February and May 2011).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The multiple GAF scores of 50 assigned throughout the pendency of the appeal are consistent with assignment of a 70 percent rating.  

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more nearly approximate a 70 percent rating for the entire appellate period.  Accordingly, the claim for an initial 70 percent rating is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

In his June 2014 statement, the Veteran, via his attorney, indicated that he was seeking a 100 percent rating for his PTSD or, in the alternative, was seeking a 70 percent rating for this disability and entitlement to a TDIU.  As this decision grants the benefits sought, a 70 percent initial rating for PTSD and a TDIU, it is a full grant of the benefits sought with respect to these claims and the Board need not discuss entitlement to a schedular rating in excess of 70 percent for PTSD or entitlement to an extraschedular rating.  




Analysis - TDIU

The Veteran contends that he is entitled to a TDIU since his service-connected PTSD renders him unemployable.  A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Considering the pertinent evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from March 28, 2007.

The Veteran's service-connected PTSD is now rated 70 percent disabling from March 28, 2007, thus, the schedular criteria for a TDIU have been met.  38 C.F.R. § 4.16(a).  
  
The record reflects that the Veteran has been unemployed throughout the pendency of the appeal.  He reported during VA treatment in April 2007 that he had been forced to retire due to irritable and somewhat paranoid behavior/attitudes and significant authority issues.  During the January 2011 hearing, the Veteran testified that he had last worked 12 years earlier and his PTSD had affected him during his employment because he "jacked people up against the wall because they said something bad" and "argued with my own supervisor."  

In February 2014, a vocational rehabilitation consultant reviewed the claims file and conducted a telephone interview with the Veteran.  The Veteran reported that he had been forced to retire due to irritability, paranoid attitude and behavior and "significant authority issues."  He indicated that his PTSD symptoms increased after retirement and reported drinking heavily off and on, with regular drinking on the job.  The vocational consultant discussed the Veteran's educational and work history, observing that he had obtained a GED and worked for a car wash, in manufacturing, as a machine operator, and as a seasonal laborer prior to his military service.  After service, the Veteran completed training as a tractor trailer truck driver and worked in a temporary position before being laid off after a month.  He worked for a light and power company digging ditches and assisting with installation of gas mains as part of a team, but this employment only lasted a year because he became nervous working as a team and would get upset if he thought others were trying to take advantage of him.  He then transferred to work as a master mechanic which involved repairs at customer locations, where he worked for 27 years.  The majority of this time he worked alone with relatively superficial interactions with customers.  He described ongoing arguments with a supervisor in this position.  The Veteran's career ended after he had a seizure.  He was released to work by his physician, but, after a series of documented confrontations with others, his employer would not allow him to return to work, indicating that he would be at risk to himself and others due to a possible seizure disorder.  

The vocational consultant stated that it was clear from the record and her interview with the Veteran that his inability to tolerate interactions with others was demonstrated in his career choices and his daily efforts to avoid contact with others.  She indicated that his impaired ability to work with others appeared to have been a very significant factor in his employer's decision not to allow him to return to work.  She opined that, with such extreme aversion to working with or around others, the Veteran was not competitively employable, noting that all jobs require some degree of communication and cooperation with co-workers and supervisors, even if the major tasks can be performed in a fairly solitary environment.  She noted that, after just one incident, the Veteran would likely be feared and mistrusted by others.  She added that he could not perform truck driving because of his propensity for angry and retaliatory behavior towards other drivers.  Given his anti-social behavior, she added that he could be considered a danger to himself or others in any type of employment.  She summarized that, based on the progression of the Veteran's PTSD symptoms over time, it was more likely than not that the service-connected PTSD had rendered the Veteran unable to secure and follow a substantially gainful occupation and that this unemployability dated back to March 2007 when service connection for PTSD was established.  

The February 2014 employability evaluation supports the conclusion that the Veteran has been precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience since March 28, 2007 as a result of his service-connected PTSD.  Therefore, resolving all doubt in favor of the Veteran, a TDIU from that date is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

A TDIU is granted from March 28, 2007, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims remaining on appeal and to obtain a supplemental medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right fifth metacarpal fracture and/or his right great proximal phalanx fracture.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the West Haven VAMC, dated since March 2012;

(2) records from the Veteran's primary care provider regarding his right finger and or right toe fracture, as referenced during the August 2011 VA examination, and;

(3) records from Dr. S.J.F., dated since July 2010, to particularly include records regarding treatment for a right fifth metacarpal fracture dated in October 2010.

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

2.  Ask the Veteran to clarify whether he filed a claim for, or received, VA vocational rehabilitation, related to his right fifth metacarpal fracture and/or his right great proximal phalanx fracture.  If so, associate with the claims file/e-folder the Veteran's VA vocational rehabilitation records/folder.

3.  Ask the Veteran to clarify whether he filed a claim for, or received, Social Security Administration (SSA) disability benefits related to his right fifth metacarpal fracture and/or his right great proximal phalanx fracture.  If so, obtain from SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the physician that conducted the August 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had residuals of a right fifth metacarpal fracture at any time since around October 2010 (when the fracture reportedly occurred) that were caused or aggravated by his service-connected PTSD.  

The examiner must also provide an opinion as to whether the Veteran has had residuals of a right great proximal phalanx fracture at any time since around May 2010 (when the fracture reportedly occurred) that were caused or aggravated by his service-connected PTSD.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* A June 2010 treatment record from Dr. B.M.V. reports that the Veteran hit his right great toe on a concrete step one month earlier due to running from a firecracker at his home.  X-ray revealed a fracture and he was given a fracture boot.  

* A July 2010 VA treatment record reports that the Veteran was wearing a sandal on his right foot secondary to an injured toe.  

* During a July 2010 VA PTSD examination, the Veteran described a recent incident when he was startled by the sounds of fireworks and fell, fracturing his right toe.  On mental status examination, the examiner commented that the Veteran endorsed an exaggerated startle response which led to his fall and fractured great toe.  

* In November 2010, the Veteran presented to the VA mental health clinic with his right hand in a splint secondary to punching a tree after an argument with a neighbor about trees on the property line.  The Veteran described a frequent feeling of anger in which he tried to restrain himself.  He denied any intent to harm his neighbor or anyone else, but stated that he "had to punch the tree to avoid hitting someone."  The physician commented that the Veteran had had difficulty controlling his impulses to act aggressively, noting that he had injured his hand when hitting a tree.  The Axis I diagnosis was chronic PTSD.  

* In a December 2010 letter, Dr. S.J.F. reported that the Veteran was seen in October 2010 at which time he described a fall in his home after hearing gunshots.  He reported springing up, slipping, and falling, landing on his right hand and fracturing his right fifth metacarpal, which was treated with splinting.  Dr. S.J.F. noted that the Veteran described multiple other episodes of having similar flashbacks and injuring himself after this.  He opined that the Veteran's PTSD had resulted in him sustaining a right fifth metacarpal fracture.  

* In a January 2011 letter, Dr. B.M.V. reported that the Veteran had presented in June 2010 stating that he hit his right great toe on a concrete step about a month earlier while running from a firecracker near his home.  X-ray showed a fracture of the right great proximal phalanx.  

* On VA examination in August 2011, the Veteran reported that he was sitting on his front step at home when he sprang up after hearing what he thought was a gunshot, lost his balance, and fell, landing on his right hand.  He was diagnosed with a right fifth metacarpal fracture.  The examiner commented that physical examination findings were inconsistent and noted that the Veteran denied other right hand injuries or problems apart from the injury in October 2010.  The examiner opined that an isolated right fifth metacarpal fracture was unlikely to cause all of the findings on examination.  He noted that a November 2010 VA mental health record indicated that the Veteran's right hand was in a splint secondary to punching a tree after an argument with a neighbor.  The examiner added that there was no documentation of a right hand injury as described by the Veteran in any of the mental health notes from October 2010 onward.  The examiner opined that the right fifth metacarpal fracture was less likely as not caused by or a result of the service-connected PTSD.  

* On VA examination in August 2011, the Veteran reported that he was standing on his front porch, watering his plants, and jumped when a helicopter flew over his house, striking his foot against a cement step.  The examiner noted that the podiatrist's notes indicated that the Veteran struck his foot on a concrete step when running from a firecracker at his home.  The examiner indicated that he could not resolve the issue of whether the Veteran's right great proximal phalanx fracture was caused by or a result of PTSD without resort to mere speculation.  

* In a February 2014 statement, the Veteran reported that, in May 2010, he was sitting on his front steps and heard firecrackers which he thought were gunshots.  He reported jumping up and hitting his toe on a cement step, injuring it.  He stated that, in October 2010, he heard a gunshot while in his driveway and, as he went to run for cover he tripped and fell, injuring his finger.  He added that, a week after he fell, he and his neighbor were having an argument and he became defensive and swung at him, but ended up hitting a tree instead, further injuring his finger.  

The examiner must provide a complete explanation for each opinion, based on his clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he must so state; however, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his medical expertise and training to render an opinion.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


